Citation Nr: 1629018	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to December 17, 2015, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1970 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a July 2012 decision, the Board granted an initial disability rating of 50 percent for PTSD.  Subsequently, in September 2012, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Joint Motion for Partial Remand, the Court remanded the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD.   

In July 2013, the Board remanded the issues of entitlement to an initial evaluation in excess of 50 percent for PTSD, entitlement to service connection for peripheral neuropathy of the right lower extremity and entitlement to service connection for peripheral neuropathy of the left lower extremity, for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, the RO issued a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), addressing the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities in July 2015.  The record, however, contains no substantive appeal with respect to those issues, and they have not been certified to the Board.  Therefore, those issues are not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2015).

In addition, in a December 2015 rating decision, the RO increased the disability rating for PTSD, from 50 to 70 percent, effective December 17, 2015.  Because this grant does not represent the maximum benefit allowable, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  Prior to December 17, 2015, the preponderance of the evidence shows that the Veteran's PTSD was manifested by symptoms not indicative of an extent of occupational and social impairment with deficiencies in most areas.
 
2.  Since December 17, 2015, the preponderance of the evidence shows that Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, but less than total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD prior to December 17, 2015, and in excess of 70 percent thereafter, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in October 2008, February 2010, April 2014 and December 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD has been evaluated as 50 percent disabling prior to December 17, 2015, and as 70 percent disabling thereafter, under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has noted Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown , 8 Vet. App. 240 (1995).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

 Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Veteran contends that the severity of his PTSD warrants increased disability ratings in excess of assigned evaluations. 

Prior to December 17, 2015

A VA Vet Center assessment dated in May 2008 shows that the Veteran reported recurring thoughts of his experiences in Vietnam.  He noted that he had employment issues, intrusive thoughts, bad dreams, nightmares, depression, anger management issues and concentration difficulties.  The Veteran reported disorganized thinking, hallucinations, and sleep disturbances.  He indicated that he was divorced, but that he occasionally had contact with her for the welfare of his two children.  He noted avoidance of talking about wars, short-term memory problems, hypervigilance and startled responses.   

A June 2008 medical note from a counselor at the San Jose Vet Center indicated that the Veteran suffered from emotional numbing and distancing, difficulty in interpersonal relationships, difficulty trusting others, hypervigilance, exaggerated startle response, nightmares and intrusive thoughts.  

The Veteran was afforded a VA examination in October 2008.  He noted having intrusive thoughts about his active duty service.  He stated that he had trouble sleeping and reported having nightmares once or twice a week.  He noted problems with anger and irritability.  He stated that he was divorced and was socially isolated.  He noted having trouble trusting people.  He stated that he had problems with his memory and concentration, had difficulty focusing his attention and that flashbacks were triggered by sights, sounds and smells that reminded him of Vietnam.  He also noted a strong startle response to loud noises.  The Veteran stated that he had been treated for a panic attack four years prior to the examination. 

Upon examination, the VA examiner found that the Veteran was oriented and alert.  His eye contact was good, his thinking was clear, and his speech was normal.  The Veteran did appear mildly anxious.  His memory was intact, and there was no indication of hallucinations, delusion or evidence of a psychotic process.  The VA examiner noted that the Veteran's claims file was reviewed and it showed that the Veteran's PTSD symptoms had become more frequent and more severe during the last year.  This included sleep disturbance, problems with memory and concentration, anger and irritability.  The Veteran reported being hypervigilant and having difficulty establishing and maintaining social relationships.  A diagnosis of PTSD and a GAF score of 49 were provided.  

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that he had traveled to Vietnam since his last VA examination.  He noted daily recurrent, intrusive and distressing recollections of his active duty service.  He noted that nightmares occurred two to three times per week and that he suffered from flashbacks "at times."  He noted that he tried to avoid war movies or war coverage.  He indicated that he had decreased socialization.  He noted that he didn't "do well at parties" and that he had one friend.  He noted difficulty falling or staying asleep and difficulty concentrating.  Hypervigilance and exaggerated startled reflexes were also reported.  

The Veteran stated that he was employed and had a good attendance record and that he got along with his manager.  He noted that he lived with his adult son and liked to ride bicycles and hike.  A diagnosis of PTSD with secondary anxiety and depression and a GAF score of 49 were provided.  The VA examiner noted that the Veteran's clinical symptoms had not significantly improved since his last examination. 

VA treatment records reflect that the Veteran was attending PTSD coping skills groups between 2012 and 2014.  A VA treatment note dated in June 2012 reflects that the Veteran reported being involved in a non-profit organization helping Vietnamese in the United States.  The VA counselor noted that the Veteran was in a pleasant mood, had an appropriate affect, and maintained good eye contact.  He denied suicidal or homicidal plans or intent.  

The Veteran was afforded a VA examination in April 2014.  The Veteran reported taking care of this father and that he had a good relationship with family members, although it was noted that he felt emotionally detached from others.  

Upon examination, the Veteran was appropriately attired and cooperative.  His eye contact was good, his speech was clear and his mood was calm.  He denied auditory and visual hallucinations and his thought process was linear and goal oriented.  The Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, impairment of short and long term memory and difficulty in establishing and maintaining effective work and social relationships.  It was noted that the Veteran experienced recurrent distressing memories, avoidance of external reminders of his traumatic experience, detachment from others, hypervigilance and sleep disturbances.  It was also noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The VA examiner stated that the Veteran's PTSD symptoms appeared to be at the same intensity as the last evaluation.  

For the period prior to December 17, 2015, the Veteran is rated at 50 percent disabling.  The next higher rating under the General Rating Formula is 70 percent.  There is no evidence or medical opinion that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  There was also no evidence of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); impaired impulse control (such as unprovoked irritability with periods of violence). 
Moreover, there were no other reported or observed manifestations or suicidal and homicidal ideations which would indicate a rating in excess of 50 percent was warranted.

Although a panic attack episode was noted to have occurred 4 years prior to the Veteran's October 2008 VA examination, there was no evidence of near-continuous panic or depression affecting the ability to function independently.  Further, VA examination reports noted above reflect that Veteran struggles with anger and irritability; however, there is no evidence of impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.

While the Veteran stated that he was socially isolated and had trouble trusting people, he was not unable to establish or maintain effective relationships.  Although divorced, the Veteran noted in the May 2008 VA Vet Center assessment that he had occasional contact with her.  The February 2010 VA examination report shows that the Veteran had a friend, lived with his son and had a good relationship with his manager at work.  A June 2012 VA counseling note shows that he was involved with a non-profit organization, and the April 2014 VA examination report shows that the Veteran had a good relationship with family members.  While he stated that he was socially isolated and had trouble trusting people, the evidence reflects that he was not unable to establish or maintain effective relationships.  Also, he presented as oriented and alert, and his eye contact has been good during his VA examinations.  His speech was found to be normal, his thinking clear, and his mood calm.  

Since the initial grant of service connection, the Veteran has reported symptoms including sleep disturbance, nightmares, hypervigilance, flashbacks, social isolation, and exaggerated startle response.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they were not shown to be productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood sufficient to warrant an evaluation in excess of 50 percent.  

Nor are there any other manifestations, not included in the diagnostic criteria that would warrant a higher rating.  This is so even with consideration of the Veteran's GAF scores.  Individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Veteran's assigned GAF score during this period was 49.  See October 2008 and February 2010 VA examination reports.  The GAF scores provided indicate a serious range for assessing psychiatric symptoms.  While taking into consideration the Veteran's entire disability picture for this period, the Board finds the GAF scores assigned to his psychological profile consistent with the criteria for a 50 percent disability rating.  Notably, there was no suggestion that this score signified an inability to work.

For this time period on appeal, the Board finds that the Veteran's psychiatric symptoms did not arise to the level of impairment as contemplated by a 70 percent rating and more closely approximate the 50 percent rating criteria, which contemplate his manifestations of a psychiatric disorder.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Since December 17, 2015

The Veteran was afforded a VA examination in December 2015.  Upon examination, it was noted that the Veteran was well groomed and polite.  He was alert, oriented, and attentive, and his thought process was linear.  He had good recent memory and there was no evidence of cognitive impairment.  He noted his trip to Vietnam and that he had helped orphanages.  He denied suicidal impulses, and his mood was not hopeless or helpless.  No impaired judgement, impaired impulse control, or unprovoked irritability with periods of violence were noted.  

It was noted that the Veteran experienced recurrent distressing memories, avoidance of external reminders of his traumatic experience, persistent and exaggerated negative beliefs or expectations about oneself and others, a persistent negative emotional state, markedly diminished interest or participation in significant activities and persistent inability to experience positive emotions.  Irritable behavior and angry outbursts, hypervigilance and sleep disturbances were also noted.  

The Veteran's PTSD symptoms included anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  A diagnosis of chronic PTSD and a GAF score of 55 were provided.   

While the evidence demonstrates that the Veteran's PTSD has resulted in a significant but not total level of occupational and social impairment, the evidence clearly does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  There were no other  manifestations, not included in the diagnostic criteria, that would warrant a higher total schedular rating.

Although the December 2015 VA examination report indicated that the Veteran experienced irritable behavior and angry outburst, there was no evidence of persistent danger of the Veteran hurting himself or others.  No delusional, homicidal, or suicidal ideations were noted.   There is no showing of inability to perform and oriented.  Thus, the types of symptoms reflective of total impairment have not been shown.

Further, the December 2015 VA examiner found the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement and thinking and/or mood.  Based on his symptoms and functional effects, the Veteran was assigned a GAF score of 55 which indicates a moderate range for assessing psychiatric symptoms.  Taking into consideration the Veteran's disability picture for this period on appeal, the Board finds the GAF score assigned to his psychological profile consistent with the criteria for a 70 percent disability rating.

For this time period on appeal, the Board finds that the Veteran's psychiatric symptoms do not arise to the level of impairment as contemplated by a 100 percent rating and more closely approximate the 70 percent rating criteria, which contemplate his manifestations of a psychiatric disorder.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

In sum, the preponderance of the evidence is against the claim for a rating in excess of 50 percent prior to December 17, 2015, and in excess of 70 thereafter, for the Veteran's service-connected PTSD; there is no doubt to be resolved, and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Other Considerations 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) (2015).  The Board finds that the Veteran's service-connected PTSD does not warrant referral for an extraschedular rating.  The evidence shows that the Veteran's service-connected PTSD results in trouble sleeping, anger and irritability and hypervigilance.  The level of occupational and social impairment is also explicitly part of the schedular rating criteria.  Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  The Veteran's symptoms have been accurately reflected by the schedular criteria, and this is particularly so given that the symptoms listed in the rating criteria are non-exhaustive and merely exemplary of the approximate level of impairment.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected PTSD is adequate; and referral for extraschedular consideration is not required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1). 

A veteran may also be entitled to a referral for an extra-schedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Finally, although the Court of Appeals for Veterans Claims has held that a claim for an increased rating is a claim for the highest rating possible, to include entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the record indicates that the RO granted a total rating based upon individual unemployability due to service-connected disability (TDIU), effective February 11, 2016, and there is no indication that he has disagreed with the effective date of that rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is not part of the underlying appeal.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD prior to December 17, 2015, and as 70 percent thereafter is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


